MEMORANDUM **
Gary Patrick Callahan appeals pro se from the district court’s judgment, following this court’s remand for an evidentiary hearing, denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Callahan contends that his trial counsel was ineffective because counsel failed to investigate and make known to the jury a sexual relationship between Callahan’s girlfriend and a prosecution witness. The district court did not err in concluding that trial counsel was aware of this evidence and that the decision not to present the evidence was not objectively unreasonable. See Babbitt v. Calderon, 151 F.3d 1170, 1174 (9th Cir.1998). Accordingly, the district court did not err in determining that counsel was not constitutionally ineffective. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent that Callahan raises other contentions not certified on appeal, we construe his contentions as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-lie); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
All other pending motions are dismissed as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.